Citation Nr: 0212148	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  97-24 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUE

Entitlement to an increased rating for the service-connected 
bilateral hearing loss, currently rated as noncompensably 
disabling.  




REPRESENTATION

Appellant represented by:	The American Legion








WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from October 1952 to September 
1954.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in January 1998.  

The veteran thereafter also testified at a hearing before the 
undersigned Member of the Board sitting at the RO in August 
1998.  

In December 1998, the Board remanded the case back to the RO 
for additional development of the record to include an 
attempt to obtain additional medical evidence of record.  

In a June 2000 statement, the veteran requested another 
hearing before a Member of the Board sitting at the RO.  

In a July 2000 statement, the veteran waived his right an in-
person hearing and indicated his desire to have a video 
conference hearing at the RO with a Member of the Board 
sitting in Washington, DC.  

In February 2001, the Board remanded the case back to the RO 
noting that the veteran had not been afforded the requested 
video conference hearing.  In addition, the Board pointed out 
that the RO had not yet been set up to conduct video 
conference hearings at that time, but that they were 
scheduled to be ready for such hearings later that year.  

In August 2002, the veteran's representative requested that 
the veteran's case be returned to the Board for 
consideration.  The Board construes this to include a request 
to withdraw the request for a hearing.  



FINDING OF FACT

The service-connected bilateral defective hearing disability 
is shown to be manifested by findings that more nearly 
approximate impairment consistent with a level IX hearing 
threshold in the right ear and a level II hearing threshold 
in the left ear.  



CONCLUSION OF LAW

The criteria for the assignment of a 10 percent evaluation 
for bilateral hearing loss have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.85, 4.86, Diagnostic Code 6100 (2001). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.

The Board notes that the RO has had an opportunity to address 
this new legislation with regard to the veteran's claim for 
service connection.  Specifically, the RO provided a letter 
to the veteran in February 2002 explaining the VCAA and 
affording the veteran an opportunity to submit additional 
evidence in support of his claim.  

Moreover, in light of the favorable action taken hereinbelow, 
the veteran is not prejudiced thereby and no further 
assistance in developing the facts pertinent to his claim is 
required.  

In this case, the Board finds that there is sufficient 
evidence of record to decide his claim properly.  

Historically, the RO issued a rating decision in August 1992 
granting service connection for bilateral hearing loss with a 
noncompensable rating assigned.  The noncompensable rating 
was based, at least in part, on a June 1992 VA audiological 
examination report showing the average pure tone thresholds 
of 52 decibels in the right ear and 28 decibels in the left 
ear; with speech recognition scores of 76 in the right ear 
and 96 in the left ear.  

In a June 1997 rating decision, the RO denied the veteran's 
claim of an increased rating for the service-connected 
bilateral hearing loss.  The veteran timely appealed that 
determination.  

The veteran has been afforded multiple audiological 
examinations since he filed his claim for increase in 
February 1997, the results of which are outlined hereinbelow.  

A May 1997 audiological evaluation noted pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
55
65
75
LEFT
5
5
35
55
60

The average in the right ear was 64 and the average in the 
left ear was 39.  Speech audiometry revealed speech 
recognition ability of 72 percent in the right ear and of 96 
percent in the left ear.  

The diagnosis was that of sensorineural hearing loss 
bilaterally, worse in the right ear.  The veteran wore 
hearing aids.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in January 1998.  The veteran noted that 
his hearing aids helped at times, but at other times they 
made his hearing worse because they pick up everything.  The 
veteran testified that he had trouble understanding people in 
a noisy environment.  

The veteran testified at another personal hearing before the 
undersigned Member of the Board sitting at the RO in August 
1998 that he reported for regular audiological examinations 
every three months or so to have his hearing tested and to 
have his hearing aids checked for proper functioning.  

The Board thereafter remanded the case back to the RO for 
additional development of the record.  Specifically, the 
Board noted that all outstanding audiological evaluations 
should be obtained and associated with the claims file.

Additional VA records were obtained showing multiple visits 
to the VA audiological department.  In January 1998, a VA 
audiological progress note indicated that the veteran's 
hearing had remained stable since the previous evaluation at 
moderately severe to severe sensorineural hearing loss in the 
right ear and mild to moderately severe sensorineural hearing 
loss in the left ear at 2000 and above.  

On a February 1998 authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
60
70
75
LEFT
20
20
40
60
60

The average in the right ear was 66 and the average in the 
left ear was 45.  Speech audiometry revealed speech 
recognition ability of 44 percent in the right ear and of 88 
percent in the left ear.  

In April 1998, the veteran was seen for a hearing aid 
evaluation.  In June 1998, the veteran was fitted for a new 
hearing aid.  In July 1998, the veteran was seen for a 
hearing aid follow up.  

A June 1999 annual audiological evaluation noted the 
veteran's reports of increased difficulty understanding 
speech in the past year.  The examiner indicated that pure 
tone thresholds were consistent with those obtained in 1998 
showing moderate to severe sensorineural hearing loss in the 
right ear with mild to moderately severe sensorineural 
hearing loss above 1.5K Hz.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
55
60
75
LEFT
15
10
35
55
60

The average on the right was 63 on the right and 40 on the 
left.  Speech audiometry revealed speech recognition ability 
of 44 percent in the right ear and of 84 in the left ear.

The examiner noted that a review of the veteran's 
audiological records from 1989 reflected a decrease in 
hearing sensitivity in the right ear through 1000 Hz.  In 
addition, the veteran's word recognition ability in the right 
ear had decreased from approximately 76-80 percent to 44 
percent.  

A July 1999 ENT report notes that the veteran was referred 
for asymmetric hearing loss right worse than left and 
constant tinnitus.  The veteran complained of having right 
otalgia, but no fevers and no otorrhea.  The examiner noted 
that speech discrimination worsening on most recent audio on 
right.  In light of the asymmetric audiometric findings, the 
examiner referred the veteran for a magnetic resonance 
imaging (MRI).  

The MRI results form August 1999 showed no evidence of 
internal auditory canal mass, although there was a high 
riding dominant right jugular bulb.  

A private audiological evaluation report from February 2001 
notes a pure tone average threshold of 52 in the right ear 
and 23 in the left ear.  Speech discrimination scores were 70 
in the right ear and 88 in the left ear.  

Finally, the veteran was afforded a VA examination in June 
2002.  The examiner noted the veteran's numerous audiometric 
examination results dating back to 1989.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
60
65
80
LEFT
15
10
40
55
65

The average on the right was 66 and the average on the left 
was 43.  Speech audiometry revealed speech recognition 
ability of 36 percent in the right ear and of 94 percent in 
the left ear.

The examiner noted that immittance testing indicated reduced 
middle ear compliance bilaterally.  Acoustic reflexes could 
not be obtained for either ear due to inability to maintain a 
proper seal.  

The diagnosis was that of moderate to severe sensorineural 
hearing loss on the right and mild to severe sensorineural 
hearing loss at 2000 Hz and above on the left.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.10 (2001).  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2001).  

The veteran's service-connected bilateral defective hearing 
is currently evaluated as noncompensably disabling.  

The Board notes that effective on June 10, 1999, the rating 
schedule criteria for evaluating hearing impairment were 
changed.  The Court has held that "where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
generally applies.  " White v. Derwinski, 1 Vet. App. 519, 
521 (1991).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Thus, the Board is required to consider the claim in light of 
both the former and revised schedular rating criteria to 
determine whether an increased evaluation for the veteran's 
bilateral hearing loss is warranted.  

Under both the old and the new criteria, evaluations for 
defective hearing are based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, along with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000 and 4000 cycles per 
second.  38 C.F.R. § 4.85 (1998); 38 C.F.R. § 4.85 (2001).  

To evaluate the degree of disability for bilateral service- 
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity, through level XI for profound 
deafness.  Id. Disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet.App. 
345 (1992).  

When both the old and the new rating criteria are applied to 
the results of the veteran's most recent June 2002 VA 
audiometric test, a numeric score of IX for the right ear and 
I for the left ear is obtained.  Table VII of § 4.87 (1998) 
and Table VII of § 4.85 (2001) provide for the assignment of 
a noncompensable evaluation under Diagnostic Code 6100 when 
the veteran has these numeric scores.  

However, the Board notes that while the veteran's defective 
hearing has been fairly consistent since his claim for 
increase, a careful review of the audiological examinations 
shows the following:

Based on May 1997 audiometric testing, a numeric score of V 
for the right ear and I for the left ear was obtained.  Table 
VII of § 4.87 (1998) and Table VII of § 4.85 (2001) provide 
for the assignment of a noncompensable evaluation under 
Diagnostic Code 6100 when the veteran has these numeric 
scores.  

Based on February 1998 audiometric testing, a numeric score 
of XIII for the right ear and II for the left ear was 
obtained.  Table VII of § 4.87 (1998) and Table VII of § 4.85 
(2001) provide for a 10 percent evaluation under Diagnostic 
Code 6100 when the veteran has these numeric scores.  

Based on June 1998 audiometric testing, a numeric score of 
XIII for the right ear and Level II for the left ear was 
obtained.  Table VII of § 4.87 (1998) and Table VII of § 4.85 
(2001) provide for a 10 percent evaluation under Diagnostic 
Code 6100 when the veteran has these numeric scores.  

Based on private audiometric testing in February 2001, a 
numeric score of V for the right ear and II for the left ear 
was obtained.  Table VII of § 4.87 (1998) and Table VII of § 
4.85 (2001) provide for a 10 percent evaluation under 
Diagnostic Code 6100 when the veteran has these numeric 
scores.  

In summary, a review of the more recent medical evidence of 
record shows that audiometric testing in February 1998, June 
1999 and February 2001 indicates that the service-connected 
hearing disability warrants a 10 percent rating.  

Although the most recent audiological test results in June 
2002 indicate that a noncompensable rating would be 
application for the veteran's defective hearing (level IX in 
the right/poorer ear coupled with level I in the left/better 
ear), the results do show a slight decrease in hearing in the 
right ear (Level IX) from past examinations.  

The Board finds that, when the medical evidence in this case 
is viewed in its entirety, it serves to establish an overall 
level of impairment that more nearly approximates the 
criteria that would be consistent with the assignment of a 10 
percent rating for the veteran's bilateral hearing loss under 
either the old or the new provisions of the rating schedule.  
Accordingly, with application of the provisions of 38 C.F.R. 
§ 4.7 to the fact presented in this case, a 10 percent rating 
is for application.  

In this regard, however, the Board points out that a rating 
in excess of 10 percent for the service-connected bilateral 
defective hearing is not warranted in this case.  

In order to warrant a higher, 20 percent rating for bilateral 
defective hearing, a minimum of level III hearing in the 
better ear must be shown.  In this case, level III hearing in 
the left/better ear has never been shown.  





ORDER

An increased rating of 10 percent for the service-connected 
bilateral hearing loss is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



		
	STEPHEN L.WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

